Citation Nr: 0014697	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to May 
1950.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  

As part of an Informal Hearing Presentation, dated in May 
2000, the veteran's representative noted that the veteran, in 
the course of his April 1999 personal hearing before the RO, 
asserted that a physician had informed him that his lungs had 
been weakened as a result of his having experienced several 
prior tuberculosis infections.  The representative 
"inferred" that the veteran was raising a claim for 
entitlement to service connection for chronic obstructive 
pulmonary disease/emphysema, secondary to his service-
connected tuberculosis disability.  The  issue of entitlement 
to service connection for emphysema, secondary to the 
veteran's service-connected pulmonary tuberculosis was denied 
by a Board decision in April 1994.  This matter is referred 
to the RO for appropriate action.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Pertinent evidence that is received by the VA must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless the veteran or his 
representative waives this procedural right.  See 38 C.F.R. 
§ 20.1304(c) (1999).  This procedural requirement has not 
been met in this case as additional evidence has been 
associated with the veteran's claims folder that has not been 
considered by the RO.  Specifically, this evidence is shown 
to have been received by the RO on August 31, 1999, and 
November 5, 1999, subsequent to the RO's issuance of the May 
1999 supplemental statement of the case.  

Review of this evidence shows that it consists of medical 
records from a private physician, A.J. Jackson, M.D.  In 
August 1999, a letter from Dr. Jackson indicated that 
enclosed was a copy of a recent progress report, pulmonary 
function studies, and a chest x-ray.  The physician noted 
that the veteran had chronic obstructive pulmonary disorder 
and end stage emphysema.  The physician also noted that the 
veteran had a prior history of tuberculosis.  In November 
1999, a pulmonary function studies report dated in August 
1999, an examination report dated in August 1999, and a 
duplicate x-ray report dated in March 1999, was received.  
The Board is of the opinion that the above-discussed private 
medical records from Dr. Jackson constitute pertinent 
evidence in this case.  

Neither the veteran nor his representative has indicated that 
the veteran's right to have this evidence initially 
considered by the RO has been waived.  In fact, review of an 
Informal Hearing Presentation dated in May 2000, shows that 
it was specifically pointed out that this newly submitted 
evidence had not yet been considered by the RO.  Therefore, 
this case must be remanded in accordance with 38 C.F.R. 
§§ 19.31 and 20.1304(c) (1999).  See also 38 C.F.R. § 19.9 
(1999).

The VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Here, the Board finds that, based upon the 
differing respiratory diagnoses of record, to include 
pulmonary tuberculosis, chronic obstructive pulmonary 
disorder, and emphysema, an examination should be conducted 
to determine the symptoms resulting from the veteran's 
service-connected pulmonary tuberculosis as distinguished 
from those symptoms resulting from his nonservice-connected 
respiratory disorders, if possible.  

Therefore, in order ensure that the VA has met its duty to 
assist the claimant and to ensure full compliance with due 
process requirements, the case is remanded to the RO for the 
following:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1999, not already associated with the 
claims file, should be obtained and 
associated with the claims file. 

2.  The veteran should be scheduled for a 
VA pulmonary examination, to determine 
the current severity of his service-
connected pulmonary tuberculosis and 
determine the nature and extent of any 
other respiratory disorders present.  All 
necessary tests and studies should be 
performed, including pulmonary function 
tests.  All findings should be reported 
in detail.  The claims file and a copy of 
the rating criteria pertinent to the 
veteran's service-connected pulmonary 
tuberculosis must be made available to 
and reviewed by the examiner and the 
examination report should reflect that 
such a review was made.  The examiner 
should specifically list the veteran's 
current respiratory symptoms attributable 
to his pulmonary tuberculosis.  If the 
examiner concludes that there are 
additional respiratory disorders present, 
the examiner should state, to the extent 
possible, whether any of the symptoms 
attributable to the nonservice-connected 
respiratory disorder can be distinguished 
from the service-connected pulmonary 
tuberculosis.  If the symptoms cannot be 
distinguished, the examiner should so 
state.  The examiner is requested to 
provide a description and complete 
diagnosis of each of the veteran's 
respiratory disorders found.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
development has been completed.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  38 C.F.R. § 4.2 
(1999).

5.  Thereafter, the RO should review the 
evidence submitted by the veteran 
subsequent to the issuance of the May 
1999 supplemental statement of the case, 
as well as all evidence associated with 
the record pursuant to this Remand, and 
adjudicate the issue currently on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished an supplemental statement of 
the case that addresses this evidence, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review, as 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


